DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on March 5th, 2021 has been considered by the Examiner and made of record in the application file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term means or step or a term used as a substitute for means that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)the term means or step or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word means (or step) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word means (or step) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word means (or step) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word means (or step) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that use the wording means for coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: means for configuring one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode, means for configuring one or more second sets of resources of the radio frequency spectrum band for communications associated with a second mode, means for communicating with a second 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the means for configuring and the means for communication of Applicant’s claims is disclosed in Applicant’s specification, in Figures 15-21 and paragraphs 0197-0246, to be a UE or a base station.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 12, 18-20, 25, 28-32, 34-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado et al. (U.S. Patent Application Publication No. 2014/0105136 A1) (hereinafter Tellado) in view of Wang et al. (U.S. Patent Application Publication No. 2019/0327123 A1) (hereinafter Wang).

Regarding claim 1, Tellado discloses a method for wireless communications at a first wireless device (BS 800, [0108], line 1), 2comprising:
3configuring one or more first sets of resources of a radio frequency spectrum 4band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode);
5configuring one or more second sets of resources of the radio frequency 6spectrum band for communications associated with a second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices);
9communicating with a second wireless device operating in the first mode via 10the one or more first sets of resources (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14); and
11communicating with a third wireless device operating in the second mode via 12the one or more second sets of resources (BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-15).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the resource configuration mode of the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Tellado, as modified by Wang, further discloses wherein the first mode is a first pathloss mode and the second mode is a second pathloss mode (group classifications criteria may be based on one or more of path loss (for example UL), MCS, transmit power, number of transmit antennas, SFR, FFR.  For at least one embodiment of a plurality of UE device (or bUE device) may be classified into sets based on path loss, for example with high path loss UL UE (which typically will transmit higher power) transmitting the first cluster of RB, followed by typical path loss UE, followed by low path loss UE, [0205]).

Regarding claim 3, as applied to claim 2 above, Tellado, as modified by Wang, further discloses wherein the first pathloss mode is a high 2pathloss mode and the second pathloss mode is a normal mode  (group classifications criteria may be based on one or more of path loss (for example for UL), MCS, transmit power, number of transmit antennas, SFR, FFR.  For at least one embodiment a plurality of UE device (or bUE device) may be classified into sets based on path loss, for example with high path loss UL UE (which typically will transmit higher power) transmitting the first cluster of RB, followed by typical path loss UE, followed by low path loss UE, [0205]).

Regarding claim 10, as applied to claim 1 above, Tellado, as modified by Wang, further discloses wherein the one or more first sets of resources 2and the one or more second sets of resources are the same ([0198], lines 1-4).

Regarding claim 12, as applied to claim 1 above, Tellado, as modified by Wang, further discloses communicating with the second wireless device operating in the first mode via 3a first communication link associated with the one or more first sets of resources, wherein the 4first communication link is configured for one of transmission or reception (a first bUE device may include a high bandwidth and high PER backhaul WCT link on the DL (for example a 4G/LTE link limited by bursty interference from aggressive frequency reuse), [0036]); and
5communicating with the third wireless device operating in the second mode 6via a second communication link associated with the one or more second sets of resources, 7wherein the second communication link is configured for one of transmission or reception 8independent of the first communication link (a second bUE device may include a low bandwidth and low PER WCT link on the DL (for example a 3G link limited by low SNR), [0036]).

Regarding claim 18, Tellado discloses a method for wireless communications at a first wireless device (BS 800, [0108], line 1) 2comprising:
3configuring one or more first sets of resources of a radio frequency spectrum band 4for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode); and
7communicating with a second wireless device in the first mode using a 8communication link via the one or more first sets of resources (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 18.

Regarding claim 19, as applied to claim 18 above, Tellado, as modified by Wang, further discloses wherein the first mode is a first pathloss mode and the second mode is a second pathloss mode (group classifications criteria may be based on one or more of path loss (for example UL), MCS, transmit power, number of transmit antennas, SFR, FFR.  For at least one embodiment of a plurality of UE device (or bUE device) may be classified into sets based on path loss, for example with high path loss UL UE (which typically will transmit higher power) transmitting the first cluster of RB, followed by typical path loss UE, followed by low path loss UE, [0205]).

Regarding claim 20, as applied to claim 18 above, Tellado, as modified by Wang, further discloses 2configuring one or more second sets of resources of the radio frequency 3spectrum band for communications associated with the second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices); and
4communicating with the second wireless device in the second mode using a 5second communication link via the one or more second sets of resources (a second bUE device may include a low bandwidth and low PER WCT link on the DL (for example a 3G link limited by low SNR), [0036], lines 13-17).

Regarding claim 25, as applied to claim 20 above, Tellado, as modified by Wang, further discloses wherein the one or more first sets of resources 2and the one or more second sets of resources are the same ([0198], lines 1-4).

Regarding claim 28, Tellado discloses an apparatus for wireless communications at a first wireless device (BS 800, [0108], line 1), comprising:
a processor (processor, [0211]); and memory coupled to the processor ([0211]), the processor and memory configured to: configure one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode);
configure one or more second sets of resources of the radio frequency spectrum band for communications associated with a second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices),
communicate with a second wireless device operating in the first mode via the one or more first sets of resources (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14); and
communicate with a third wireless device operating in the second mode via the one or more second sets of resources (BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-15).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 28.

Regarding claim 29, Tellado discloses an apparatus for wireless communications at a first wireless device (BS 800, [0108], line 1), comprising:
a processor (processor, [0211]); and
memory coupled to the processor ([0211]), the processor and memory configured to:
configure one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode); and
communicate with a second wireless device in the first mode using a communication link via the one or more first sets of resources (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 29.

Regarding claim 30, Tellado discloses an apparatus for wireless communications at a first wireless device (BS 800, [0108], line 1), comprising:
means for configuring one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode);
means for configuring one or more second sets of resources of the radio frequency spectrum band for communications associated with a second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices),
means for communicating with a second wireless device operating in the first mode via the one or more first sets of resources (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14); and
means for communicating with a third wireless device operating in the second mode via the one or more second sets of resources (BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-15, also see a DL scheduler may assign RBs to DL access traffic for a first UE device and DL backhaul traffic for a bUE device which includes UL access traffic from a second UE (or the first UE) to be sent over the bUE device backhaul CT. For this example the DL scheduler RB assignments may be based on the first UE DL access traffic classification and the DL backhaul traffic which is associated with second UE, [0059] wherein the first wireless device (base station) uses DL scheduler to assign RB resources to a third wireless device (second UE) with the second mode that corresponds to the link quality LQ).  .
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 30.

Regarding claim 31, as applied to claim 30 above, Tellado, as modified by Wang, further discloses wherein the first mode is a first pathloss mode 2and the second mode is a second pathloss mode (group classifications criteria may be based on one or more of path loss (for example for UL), MCS, transmit power, number of transmit antennas, SFR, FFR.  For at least one embodiment a plurality of UE device (or bUE device) may be classified into sets based on path loss, for example with high path loss UL UE (which typically will transmit higher power) transmitting the first cluster of RB, followed by typical path loss UE, followed by low path loss UE, [0205]).

Regarding claim 32, as applied to claim 31 above, Tellado, as modified by Wang, further discloses wherein the first pathloss mode is a high 2pathloss mode and the second pathloss mode is a normal mode  (group classifications criteria may be based on one or more of path loss (for example for UL), MCS, transmit power, number of transmit antennas, SFR, FFR.  For at least one embodiment a plurality of UE device (or bUE device) may be classified into sets based on path loss, for example with high path loss UL UE (which typically will transmit higher power) transmitting the first cluster of RB, followed by typical path loss UE, followed by low path loss UE, [0205]).

Regarding claim 34, Tellado discloses an apparatus for wireless communications at a first wireless device (BS 800, [0108], line 1), comprising:
means for configuring one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode), and
means for communicating with a second wireless device in the first mode using a communication link via the one or more first sets of resources (a DL scheduler may assign RBs to DL access traffic for a first UE device, [0059]).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 34.

Regarding claim 35, as applied to claim 34 above, Tellado, as modified by Wang, further discloses wherein the first mode is a first pathloss mode 2and the second mode is a second pathloss mode ([0111], lines 1-5 wherein the resource allocation mode is based on one or plurality of link quality (LQ) that includes one or more of a path loss (PL), and the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14).

Regarding claim 36, as applied to claim 35 above, Tellado, as modified by Wang, further discloses means for 2configuring one or more second sets of resources of the radio frequency 3spectrum band for communications associated with the second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices); and
means for 4communicating with the second wireless device in the second mode using a 5second communication link via the one or more second sets of resources (a second bUE device may include a low bandwidth and low PER WCT link on the DL (for example a 3G link limited by low SNR), [0036], lines 13-17).

Regarding claim 37, Tellado discloses a non-transitory computer-readable medium storing code for wireless communications at a first wireless device ([0211] any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language.  The software code may be stored as a series of instructions or commands on a computer readable medium for storage and/or transmission, suitable media include random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like), the code comprising instructions executable by a processor to:
configure one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode);
configure one or more second sets of resources of the radio frequency spectrum band for communications associated with a second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices),
communicate with a second wireless device operating in the first mode via the one or more first sets of resources (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14); and
11communicate with a third wireless device operating in the second mode via 12the one or more second sets of resources (BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-15, also see a DL scheduler may assign RBs to DL access traffic for a first UE device and DL backhaul traffic for a bUE device which includes UL access traffic from a second UE (or the first UE) to be sent over the bUE device backhaul CT. For this example the DL scheduler RB assignments may be based on the first UE DL access traffic classification and the DL backhaul traffic which is associated with second UE, [0059] wherein the first wireless device (base station) uses DL scheduler to assign RB resources to a third wireless device (second UE) with the second mode that corresponds to the link quality LQ).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 37.

Regarding claim 38, as applied to claim 37 above, Tellado, as modified by Wang, further discloses wherein the first mode is a first pathloss mode 2and the second mode is a second pathloss mode ([0111], lines 1-5 wherein the resource allocation mode is based on one or plurality of link quality (LQ) that includes one or more of a path loss (PL), and the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14).

Regarding claim 39, as applied to claim 38 above, Tellado, as modified by Wang, further discloses wherein the first pathloss mode is a high 2pathloss mode and the second pathloss mode is a normal mode  (group classifications criteria may be based on one or more of path loss (for example for UL), MCS, transmit power, number of transmit antennas, SFR, FFR.  For at least one embodiment a plurality of UE device (or bUE device) may be classified into sets based on path loss, for example with high path loss UL UE (which typically will transmit higher power) transmitting the first cluster of RB, followed by typical path loss UE, followed by low path loss UE, [0205]).

Regarding claim 41, Tellado discloses a non-transitory computer-readable medium storing code for wireless communications at a first wireless device ([0211] any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language.  The software code may be stored as a series of instructions or commands on a computer readable medium for storage and/or transmission, suitable media include random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like), the code comprising instructions executable by a processor to:
configure one or more first sets of resources of a radio frequency spectrum band for communications associated with a first mode (the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns resources to each of the plurality of UE devices based on the plurality of estimated future LQs (for example if a first UE SNR is estimated, [0110], lines 5-10 wherein the BS scheduler assigns resources to each UE based on link quality, each link quality (LQ) corresponds to a mode); and
communicate with a second wireless device in the first mode using a communication link via the one or more first sets of resources ((a DL scheduler may assign RBs to DL access traffic for a first UE device, [0059]).
Tellado does not explicitly disclose wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode.
In analogous art, Wang discloses wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second mode ([0016], [0020], wherein the time length of the first synchronization signal block and the second synchronization signal block is different, and wherein the resource configuration mode of the first synchronization block is different than the second synchronization block in at least of the occupied time resource, occupied frequency resource, and candidate sequence, see [0061], lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the time length of the first synchronization signal block and the second synchronization signal block being different, as described in Wang, with a BS scheduling resources, as described in Tellado, in order to reduce waste of time-frequency resources (Wang [0006]).  Combining the time length of the first synchronization signal block and the second synchronization signal block being different of Wang with a BS scheduling resources of Tellado was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado and Wang to obtain the invention as specified in claim 41.

Regarding claim 42, as applied to claim 41 above, Tellado, as modified by Wang, further discloses wherein the first mode is a first pathloss mode 2and the second mode is a second pathloss mode ([0111], lines 1-5 wherein the resource allocation mode is based on one or plurality of link quality (LQ) that includes one or more of a path loss (PL), and the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14).

Regarding claim 43, as applied to claim 41 above, Tellado, as modified by Wang, further discloses configuring one or more second sets of resources of the radio frequency 3spectrum band for communications associated with the second mode (the second UE device may be scheduled before the first UE device, [0110], lines 10-11, the BS obtains a plurality of estimated future LQs of the plurality of UE devices and the scheduler assigns transmit modes to each of the plurality of UE devices, [0110], lines 12-14, and a scheduler (for example a scheduler within BS 800 for DL or UL) assigns resources (for example resource allocation of frequency channels, resource blocks, time slots to one of a plurality of UE device) or transmission modes (for example transmit, [0108], lines 1-5 wherein the BS 800 configures and assigns resources to the first and the second UE devices); and
4communicating with the second wireless device in the second mode using a 5second communication link via the one or more second sets of resources (a second bUE device may include a low bandwidth and low PER WCT link on the DL (for example a 3G link limited by low SNR), [0036], lines 13-17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang as applied to claim 1 above, and further in view of Chae et al. (U.S. Patent Application Publication No. 2016/0295595 A1) (hereinafter Chae).

Regarding claim 4, as applied to claim 1 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein the first, second, and third wireless devices are integrated access and backhaul (IAB) nodes operating in an IAB network.
In analogous art, Chae discloses wherein the first, second, and third wireless devices are integrated access and backhaul (IAB) nodes operating in an IAB network (the pivot UE may be linked to a macro eNB through a backhaul network and can be an eNB or a small UE, [0124], lines 90-93).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the first, second, and third wireless devices being integrated access and backhaul (IAB) nodes operating in an IAB network, as described in Chae, with Tellado, as modified by Wang, in order to establish core network access.  Combining the first, second, and third wireless devices being integrated access and backhaul (IAB) nodes operating in an IAB network of Chae with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chae.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Chae to obtain the invention as specified in claim 4.

Claims 5, 6, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang as applied to claims 1, 30, and 37 above, and further in view of Boudreau et al. (U.S. Patent Application Publication No. 2012/0157108 A1) (hereinafter Boudreau).

Regarding claim 5, as applied to claim 1 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and configuring a second subset of the set of communication links supported by the first wireless device for the second mode.
In analogous art, Boudreau discloses configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and configuring a second subset of the set of communication links supported by the first wireless device for the second mode ([0147], [0148], and Fig. 15 wherein B11 is the first subset of a set of bandwidth or subbands supported by the macro UE corresponding to the first mode and Biz is the second subset of a set of bandwidth or subbands supported by the macro UE corresponding to the second made).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and configuring a second subset of the set of communication links supported by the first wireless device for the second mode, as described in Boudreau, with Tellado, as modified by Wang, in order to partition the bandwidth of the center cell macro UE(S).  Combining configuring a first subset of a set of communication links supported by the first wireless device for the first mode and configuring a second subset of the set of communication links supported by the first wireless device for the second mode of Boudreau with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Boudreau.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Boudreau to obtain the invention as specified in claim 5.

Regarding claim 6, as applied to claim 5 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing identifying a pathloss associated with the first subset of the set of communication links, wherein the first subset of the set of communication links is configured based at least in part on the identified pathloss.
In analogous art, Boudreau discloses identifying a pathloss associated with the first subset of the set of communication links, wherein the first subset of the set of communication links is configured based at least in part on the identified pathloss ([0150]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate identifying a pathloss associated with the first subset of the set of communication links, wherein the first subset of the set of communication links is configured based at least in part on the identified pathloss, as described in Boudreau, with a base station and UE communication system , as described in Tellado, as modified by Wang, in order to characterize the pathloss based on the interferer the macro UE experiences within the sub-band.  Combining identifying a pathloss associated with the first subset of the set of communication links, wherein the first subset of the set of communication links is configured based at least in part on the identified pathloss of Boudreau with a base station and UE communication system  of Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Boudreau.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Boudreau to obtain the invention as specified in claim 6.

Regarding claim 33, as applied to claim 30 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing means for configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and means for configuring a second subset of the set of communication links supported by the first wireless device for the second mode.
In analogous art, Boudreau discloses means for configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and means for configuring a second subset of the set of communication links supported by the first wireless device for the second mode ([0147], [0148], and Fig. 15 wherein B11 is the first subset of a set of bandwidth or subbands supported by the macro UE corresponding to the first mode and Biz is the second subset of a set of bandwidth or subbands supported by the macro UE corresponding to the second made).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and configuring a second subset of the set of communication links supported by the first wireless device for the second mode, as described in Boudreau, with Tellado, as modified by Wang, in order to partition the bandwidth of the center cell macro UE(S}.  Combining configuring a first subset of a set of communication links supported by the first wireless device for the first mode and configuring a second subset of the set of communication links supported by the first wireless device for the second mode of Boudreau with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Boudreau.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Boudreau to obtain the invention as specified in claim 33.

Regarding claim 40, as applied to claim 37 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing configure a first subset of a set of communication links supported by the first wireless device for the first mode; and configure a second subset of the set of communication links supported by the first wireless device for the second mode.
In analogous art, Boudreau discloses configure a first subset of a set of communication links supported by the first wireless device for the first mode; and configure a second subset of the set of communication links supported by the first wireless device for the second mode ([0147], [0148], and Fig. 15 wherein B11 is the first subset of a set of bandwidth or subbands supported by the macro UE corresponding to the first mode and Biz is the second subset of a set of bandwidth or subbands supported by the macro UE corresponding to the second made).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring a first subset of a set of communication links supported by the first wireless device for the first mode; and configuring a second subset of the set of communication links supported by the first wireless device for the second mode, as described in Boudreau, with Tellado, as modified by Wang, in order to partition the bandwidth of the center cell macro UE(S}.  Combining configuring a first subset of a set of communication links supported by the first wireless device for the first mode and configuring a second subset of the set of communication links supported by the first wireless device for the second mode of Boudreau with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Boudreau.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Boudreau to obtain the invention as specified in claim 40.

Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang as applied to claims 1 and 20 above, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2018/0220465 A1) (hereinafter Zhang).

Regarding claim 7, as applied to claim 1 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with at least a portion of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources.
In analogous art, Zhang discloses wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with at least a portion of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources (([0048], lines 1-6, and [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with at least a portion of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources, as described in Zhang, with Tellado, as modified by Wang, in order to achieve higher peak rate of the uplink transmission (Zhang [0009]).  Combining the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with at least a portion of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources of Zhang with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Zhang to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 1 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and at least a portion of the one or more first sets of frequency resources.
In analogous art, Zhang discloses wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and at least a portion of the one or more first sets of frequency resources ([0048], lines 1-6, and [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and at 6least a portion of the one or more first sets of frequency resources, as described in Zhang, with Tellado, as modified by Wang, in order to achieve higher peak rate of the uplink transmission (Zhang [0009]).  Combining the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and at 6least a portion of the one or more first sets of frequency resources of Zhang with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Zhang to obtain the invention as specified in claim 8.

Regarding claim 9, as applied to claim 1 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources.
In analogous art, Zhang discloses wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources ([0048], lines 1-6 and [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate :  2the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and 6one or more second sets of frequency resources different from the one or more first sets of 7frequency resources, as described in Zhang, with Tellado, as modified by Wang, in order to achieve higher peak rate of the uplink transmission (Zhang [0009]).  Combining :  2the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and 6one or more second sets of frequency resources different from the one or more first sets of 7frequency resources of Zhang with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Zhang to obtain the invention as specified in claim 9.

Regarding claim 22, as applied to claim 20 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with at least a portion of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources.
In analogous art, Zhang discloses wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with at least a portion of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources ([0048], lines 1-6, and [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with at least a portion 5of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources, as described in Zhang, with Tellado, as modified by Wang, in order to achieve higher peak rate of the uplink transmission (Zhang [0009]).  Combining the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with at least a portion 5of the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources of Zhang with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Zhang to obtain the invention as specified in claim 22.

Regarding claim 23, as applied to claim 20 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and at least a portion of the one or more first sets of frequency resources.
In analogous art, Zhang discloses wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and at least a portion of the one or more first sets of frequency resources ([0048], [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and at 6least a portion of the one or more first sets of frequency resources ([0048], [0049]).  
 Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching comprising wherein:  2the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and at 6least a portion of the one or more first sets of frequency resources, as described in Zhang, with Tellado, as modified by Wang, in order to achieve higher peak rate of the uplink transmission (Zhang [0009]).  Combining the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and at 6least a portion of the one or more first sets of frequency resources ([0048], [0049]).  
 Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching comprising wherein:  2the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and 4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and at 6least a portion of the one or more first sets of frequency resources of Zhang with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Zhang to obtain the invention as specified in claim 23.

Regarding claim 24, as applied to claim 20 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources.
In analogous art, Zhang discloses wherein: the one or more first sets of resources are associated with one or more first sets of time resources and one or more first sets of frequency resources; and the one or more second sets of resources are associated with one or more second sets of time resources different from the one or more first sets of time resources and one or more second sets of frequency resources different from the one or more first sets of frequency resources ([0048], and [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and  4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and 6one or more second sets of frequency resources different from the one or more first sets of 7frequency resources, as described in Zhang, with Tellado, as modified by Wang, in order to achieve higher peak rate of the uplink transmission (Zhang [0009]).  Combining the one or more first sets of resources are associated with one or more first sets 3of time resources and one or more first sets of frequency resources; and  4the one or more second sets of resources are associated with one or more 5second sets of time resources different from the one or more first sets of time resources and 6one or more second sets of frequency resources different from the one or more first sets of 7frequency resources of Zhang with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Zhang to obtain the invention as specified in claim 24.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang as applied to claim 10 above, and further in view of Sun et al. (U.S. Patent Application Publication No. 2018/0054339 A1) (hereinafter Sun).

Regarding claim 11, as applied to claim 10 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing communicating with the second wireless device according to a first spatial 3stream; and 4communicating with the third wireless device according to a second spatial 5stream different from the first spatial stream.
In analogous art, Sun discloses communicating with the second wireless device according to a first spatial 3stream; and 4communicating with the third wireless device according to a second spatial 5stream different from the first spatial stream ([0116], lines 4-9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate communicating with the second wireless device according to a first spatial 3stream; and 4communicating with the third wireless device according to a second spatial 5stream different from the first spatial stream, as described in Sun, with Tellado, as modified by Wang, in order to establish transmission diversity and maximize throughput.  Combining communicating with the second wireless device according to a first spatial 3stream; and 4communicating with the third wireless device according to a second spatial 5stream different from the first spatial stream of Sun with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sun.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Sun to obtain the invention as specified in claim 11.

Claims 13, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang as applied to claims 1 and 20 above, and further in view of Axmon et al. (U.S. Patent Application Publication No. 2018/0145819 A1) (hereinafter Axmon).

Regarding claim 13, as applied to claim 1 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing configuring a set of gaps for communications of the first mode via the one or more first sets of resources; configuring a set of transmission time intervals for communications of the second mode via the one or more second sets of resources; and synchronizing the set of gaps corresponding to the first mode with the set of transmission time intervals corresponding to the second mode.
In analogous art, Axmon discloses configuring a set of gaps for communications of the first mode via the one or more first sets of resources (([0042]);
configuring a set of transmission time intervals for communications of the second mode via the one or more second sets of resources (the bundled transmission spans a plurality of subframes or transmission time intervals (TTIs), and the step of identifying (Block 804) the one or more synchronization gaps within the bundled transmissions comprises determining which of the subframes or TTIs correspond to a synchronization gap pattern in use by the HD WCD 16, [0088]); and
synchronizing the set of gaps corresponding to the first mode with the set of transmission time intervals corresponding to the second mode ([0044], [0045] wherein in the first mode the different synchronization pattern of the synchronization gap is determined) to provide indication to the resource synchronization and at the second mode another synchronization pattern of the synchronization gap is determined).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring a set of gaps for communications of the first mode via the one or 3more first sets of resources; 4configuring a set of transmission time intervals for communications of the 5second mode via the one or more second sets of resources; and  6synchronizing the set of gaps corresponding to the first mode with the set of 7transmission time intervals corresponding to the second mode, as described in Axmon, with Tellado, as modified by Wang, in order to coordinate between the signaling gaps.  Combining configuring a set of gaps for communications of the first mode via the one or 3more first sets of resources; 4configuring a set of transmission time intervals for communications of the 5second mode via the one or more second sets of resources; and  6synchronizing the set of gaps corresponding to the first mode with the set of 7transmission time intervals corresponding to the second mode of Axmon with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Axmon.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Axmon to obtain the invention as specified in claim 13.

Regarding claim 14, as applied to claim 13 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing transmitting a gap structure associated with the set of gaps, wherein the gap structure indicates respective locations and lengths corresponding to the set of gaps.
In analogous art, Axmon discloses transmitting a gap structure associated with the set of gaps, wherein the gap structure indicates respective locations (the network node 20 may presume that one or more synchronization gaps puncture any given bundled transmission it receives.  Further, the network node 20 may know the location of those gaps, e.g., based on knowing a default or specific configuration used at the HD WCD 16 for synchronization-gap insertion, or based on detecting the gap, [0091]) and lengths corresponding to the set of gaps (if a synchronization gap pattern configuration is provided (ranging from pointing out a pre-defined pattern to providing a full configuration with duration, periodicity, and offset to SFN or start of message transmission), the HD WCD knows that the synchronization gap is allowed, [0045]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a gap structure associated with the set of gaps, wherein the gap 3structure indicates respective locations and lengths corresponding to the set of gaps, as described in Axmon, with Tellado, as modified by Wang, in order to provision the gap synchronization.  Combining transmitting a gap structure associated with the set of gaps, wherein the gap 3structure indicates respective locations and lengths corresponding to the set of gaps of Axmon with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Axmon.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Axmon to obtain the invention as specified in claim 14.

Regarding claim 26, as applied to claim 20 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing receiving, from the second wireless device, a gap structure associated with one or more gaps for the first mode, wherein the gap structure indicates respective locations and lengths corresponding to the one or more gaps; and communicating with the second wireless device based at least in part on the gap structure.
In analogous art, Axmon discloses receiving, from the second wireless device, a gap structure associated with one or more gaps for the first mode, wherein the gap structure indicates respective locations (the network node 20 may presume that one or more synchronization gaps puncture any given bundled transmission it receives.  Further, the network node 20 may know the location of those gaps, e.g., based on knowing a default or specific configuration used at the HD WCD 16 for synchronization-gap insertion, or based on detecting the gap, [0091]) and lengths corresponding to the one or more gaps (if a synchronization gap pattern configuration is provided (ranging from pointing out a pre-defined pattern to providing a full configuration with duration, periodicity, and offset to SFN or start of message transmission), the HD WCD knows that the synchronization gap is allowed, [0045]); and
communicating with the second wireless device based at least in part on the gap structure ([0091]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate receiving, from the second wireless device, a gap structure associated with one 3or more gaps for the first mode, wherein the gap structure indicates respective locations and 4lengths corresponding to the one or more gaps; and 5communicating with the second wireless device based at least in part on the 6gap structure, as described in Axmon, with Tellado, as modified by Wang, in order to provision the gap synchronization..  Combining receiving, from the second wireless device, a gap structure associated with one 3or more gaps for the first mode, wherein the gap structure indicates respective locations and 4lengths corresponding to the one or more gaps; and 5communicating with the second wireless device based at least in part on the 6gap structure of Axmon with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Axmon.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Axmon to obtain the invention as specified in claim 26.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang and further in view of Axmon as applied to claims 14 and 26 above, and further in view of Abraham et al. (U.S. Patent Application Publication No. 2010/0329195 A1) (hereinafter Abraham).

Regarding claim 15, as applied to claim 14 above, Tellado, as modified by Wang and Axmon, discloses the claimed invention except explicitly disclosing transmitting the gap structure via a slot format indicator.
In analogous art, Abraham discloses transmitting the gap structure via a slot format indicator (The structure allows the AP to send a single control message to a plurality of stations with sufficient information for each STA to be part of the MU-MIMO transaction, [0059].  ([0060], and a backoff counter value 510: If present, is used by the STA to contend for access using distributed control function by deferring transmissions for a number of idle slots, [0083], and Fig. 5, item 510 wherein the backoff counter is herein mapped as the gap structure being configured and transmitted to the STAs as part of the control message structure 300 in which the transmission is deferred within the idle slots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting the gap structure via a slot format indicator, as described in Abraham, with Tellado, as modified by Wang and Axmon, in order to encapsulate the transmission gap information in the data frame.  Combining transmitting the gap structure via a slot format indicator of Abraham with Tellado, as modified by Wang and Axmon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abraham.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, Axmon, and Abraham to obtain the invention as specified in claim 15.

Regarding claim 27, as applied to claim 26 above, Tellado, as modified by Wang and Axmon, discloses the claimed invention except explicitly disclosing receiving the gap structure via a slot format indicator.
In analogous art, Abraham discloses receiving the gap structure via a slot format indicator ([0060], and a backoff counter value 510: If present, is used by the STA to contend for access using distributed control function by deferring transmissions for a number of idle slots, [0083], and Fig. 5, item 510 wherein the backoff counter is herein mapped as the gap structure being configured and transmitted to the STAs as part of the control message structure 300 in which the transmission is deferred within the idle slots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting the gap structure via a slot format indicator, as described in Abraham, with Tellado, as modified by Wang and Axmon, in order to encapsulate the transmission gap information in the data frame.  Combining transmitting the gap structure via a slot format indicator of Abraham with Tellado, as modified by Wang and Axmon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abraham.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, Axmon, and Abraham to obtain the invention as specified in claim 27.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang and further in view of Axmon as applied to claim 13 above, and further in view of Liu et al. (U.S. Patent Application Publication No. 2019/0313406 A1) (hereinafter Liu).

Regarding claim 16, as applied to claim 13 above, Tellado, as modified by Wang and Axmon, discloses the claimed invention except explicitly disclosing configuring a first set of gaps, a first set of transmission time intervals associated with transmission, and a first set of transmission time intervals associated with reception for communications of the first mode via the one or more first sets of resources; configuring a second set of gaps, a second set of transmission time intervals associated with transmission, and a second set of transmission time intervals associated with reception for communications of the second mode via the one or more second sets of resources; and synchronizing the first and the second sets of gaps, the first and the second sets of transmission time intervals associated with transmission, and the first and the second sets of transmission time intervals associated with reception.
In analogous art, Liu discloses configuring a first set of gaps, a first set of transmission time intervals associated with transmission, and a first set of transmission time intervals associated with reception for communications of the first mode via the one or more first sets of resources; configuring a second set of gaps, a second set of transmission time intervals associated with transmission, and a second set of transmission time intervals associated with reception for communications of the second mode via the one or more second sets of resources; and synchronizing the first and the second sets of gaps, the first and the second sets of transmission time intervals associated with transmission, and the first and the second sets of transmission time intervals associated with reception ([0071], wherein the idle time gap for uplink and downlink transmission is configured, along with the transmission time (intervals), associated with the first mode of intra-frequency mode, and a second mode of adjacent-frequency mode associating with the different idle time gap for uplink and downlink transmission and transmission interval is also configured).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring a first set of gaps, a first set of transmission time intervals 3associated with transmission, and a first set of transmission time intervals associated with 4reception for communications of the first mode via the one or more first sets of resources;  5configuring a second set of gaps, a second set of transmission time intervals 6associated with transmission, and a second set of transmission time intervals associated with 7reception for communications of the second mode via the one or more second sets of 8resources; and 9synchronizing the first and the second sets of gaps, the first and the second 10sets of transmission time intervals associated with transmission, and the first and the second sets of transmission time intervals associated with reception, as described in Liu, with Tellado, as modified by Wang and Axmon, in order to synchronize the uplink and downlink data transmissions.  Combining configuring a first set of gaps, a first set of transmission time intervals 3associated with transmission, and a first set of transmission time intervals associated with 4reception for communications of the first mode via the one or more first sets of resources;  5configuring a second set of gaps, a second set of transmission time intervals 6associated with transmission, and a second set of transmission time intervals associated with 7reception for communications of the second mode via the one or more second sets of 8resources; and 9synchronizing the first and the second sets of gaps, the first and the second 10sets of transmission time intervals associated with transmission, and the first and the second sets of transmission time intervals associated with reception of Liu with Tellado, as modified by Wang and Axmon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, Axmon, and Liu to obtain the invention as specified in claim 16.

Regarding claim 17, as applied to claim 16 above, Tellado, as modified by Wang and Axmon, discloses the claimed invention except explicitly disclosing transmitting a gap structure indicating respective locations and lengths for one or more gaps of the first set of gaps or the second set of gaps, or both.
In analogous art, Liu discloses transmitting a gap structure indicating respective locations (the network node 20 may presume that one or more synchronization gaps puncture any given bundled transmission it receives.  Further, the network node 20 may know the location of those gaps, e.g., based on knowing a default or specific configuration used at the HD WCD 16 for synchronization-gap insertion, or based on detecting the gap, [0091]) and lengths for one or more gaps of the first set of gaps or the second set of gaps, or both (the network node 20 may presume that one or more synchronization gaps puncture any given bundled transmission it receives.  Further, the network node 20 may know the location of those gaps, e.g., based on knowing a default or specific configuration used at the HD WCD 16 for synchronization-gap insertion, or based on detecting the gap, [0091]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a gap structure indicating respective locations and lengths for one 3or more gaps of the first set of gaps or the second set of gaps, or both, as described in Liu, with Tellado, as modified by Wang and Axmon, in order to provision the gap synchronization.  Combining transmitting a gap structure indicating respective locations and lengths for one 3or more gaps of the first set of gaps or the second set of gaps, or both of Liu with Tellado, as modified by Wang and Axmon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, Axmon, and Liu to obtain the invention as specified in claim 17.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Wang as applied to claim 20 above, and further in view of Sung et al. (U.S. Patent No. 9,877,322 B1) (hereinafter Sung).

Regarding claim 21, as applied to claim 20 above, Tellado, as modified by Wang, discloses the claimed invention except explicitly disclosing receiving, from the second wireless device, an indication to switch from the first mode to the second mode; and communicating with the second wireless device in the second mode based at least in part on the indication.
In analogous art, Sung discloses receiving, from the second wireless device, an indication to switch from the first mode to the second mode (the UE then transitions from operating in the single-TTI mode to operating in a multi-TTI mode in which the UE receives, from the base station, allocation of multi-TTI transport blocks each spanning multiple TTIs, col. 4, lines 11-14); and
communicating with the second wireless device in the second mode based at least in part on the indication (col.4 , lines 15-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate receiving, from the second wireless device, an indication to switch from the 3first mode to the second mode; and 4communicating with the second wireless device in the second mode based at 5least in part on the indication, as described in Sung, with Tellado, as modified by Wang, in order to maintain signal quality throughout.  Combining receiving, from the second wireless device, an indication to switch from the 3first mode to the second mode; and 4communicating with the second wireless device in the second mode based at 5least in part on the indication of Sung with Tellado, as modified by Wang, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sung.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tellado, Wang, and Sung to obtain the invention as specified in claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Gholmieh et al. (U.S. Patent Application Publication No. 2014/0274141 A1) discloses selective communication mode transitioning techniques for mobile devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642